       Case 1:15-cv-00633-FPG Document 57 Filed 03/08/19 Page 1 of 1

Judgment in a Civil Case


                           United States District Court
                       WESTERN DISTRICT OF NEW YORK



     WILLIAM J. WAGNER                               JUDGMENT IN A CIVIL CASE
                                                     CASE NUMBER: 15-CV-633
            v.

     CHIARI & ILECKI, LLP


     ☐ Jury Verdict. This action came before the Court for a trial by jury. The
     issues have been tried and the jury has rendered its verdict.

     ☒ Decision by Court. This action came to trial or hearing before the Court.
     The issues have been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED: that Plaintiff’s motion to submit additional
     authority is Granted; that the Court has considered the additional authority he
     submitted, and his motion for partial summary judgment is Denied; that the
     Defendant’s motion for summary judgment is Granted and that judgment is
     entered in favor of Defendant on all claims.




     Date: March 8, 2019                      MARY C. LOEWENGUTH
                                              CLERK OF COURT



                                              By: s/Suzanne Grunzweig
                                                  Deputy Clerk
